 


114 HR 2851 IH: Equality in Insurance Act of 2015
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2851 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2015 
Mr. Ellison (for himself and Mr. Pocan) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require each insurer that considers marital status in the rating or underwriting of an insurance policy to consider the proposed insured to be married if the proposed insured is legally married under the laws of any State, and for other purposes. 
 

1.Short titleThis Act may be cited as the Equality in Insurance Act of 2015. 2.Consideration of marital status in insurance underwriting (a)In generalIn rating and underwriting any insurance policy offered by an insurer that takes into consideration the marital status of the proposed insured, the insurer shall consider the proposed insured to be married if the proposed insured is in a legal marriage, a civil union, or a domestic partnership with substantially the same legal obligations and consequences as a legal marriage under the laws of any jurisdiction (including any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, American Samoa, or any foreign jurisdiction). 
(b)Right of actionAny person aggrieved by a violation of the requirement under subsection (a) may bring a civil action in a court of competent jurisdiction for damages resulting from the violation, and may obtain other appropriate relief, including equitable relief. If the plaintiff prevails in any such action, the court shall award the plaintiff any litigation costs reasonably incurred, together with reasonable attorneys' fees and reasonable expert witness fees, as determined by the court.   